Citation Nr: 1023884	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-21 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Whether new and material evidence was received 
sufficient to reopen a claim of entitlement to service 
connection for a lumbar spine disorder, to include back 
strain.

2.	Whether new and material evidence was received 
sufficient to reopen a claim of entitlement to service 
connection for arthritis of the cervical spine.

3.	Whether new and material evidence was received 
sufficient to reopen a claim of entitlement to service 
connection for emphysema.

4.	Whether new and material evidence was received 
sufficient to reopen a claim of entitlement to service 
connection for a lung disorder other than emphysema, 
manifested by breathing problems, to include as due to 
an undiagnosed illness.

5.	Whether new and material evidence was received 
sufficient to reopen a claim of entitlement to service 
connection for a joint disorder of the elbows and knees, 
to include as due to an undiagnosed illness.
6.	Whether new and material evidence was received 
sufficient to reopen a claim of entitlement to service 
connection for a disorder manifested by memory loss, to 
include as due to an undiagnosed illness.

7.	Whether new and material evidence was received 
sufficient to reopen a claim of entitlement to service 
connection for tension headaches, to include as due to 
an undiagnosed illness.

8.	Entitlement to service connection for bunions of the 
right foot.

9.	Entitlement to service connection for bilateral carpal 
tunnel syndrome.

10.	Entitlement to service 
connection for a chronic skin rash, to include as 
secondary to an undiagnosed illness.

11.	Entitlement to service 
connection for a gastrointestinal disorder, to include 
as secondary to an undiagnosed illness.

12.	Entitlement to service 
connection for a sleep disorder, to include as secondary 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service September 1980 to 
April 1987 and from January 1991 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Veteran testified before the undersigned Acting 
Veterans Law Judge at a February 2010 hearing conducted at 
the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service- 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

With respect to the issues of service connection for a lumbar 
spine disorder, cervical spine disorder, emphysema, lung 
disorder other than emphysema, joint disorder, memory loss 
and tension headaches, the Board observes that, following the 
Veteran's application to reopen the previously disallowed 
claims, submitted in September 2003, he was not provided 
sufficient VCAA notice.  In this regard, while he was 
informed of the previous denials and the definitions of 
"new" and "material" evidence, he was not informed of the 
reasons for the prior denials.  As such, the Board concludes 
that a remand is necessary to provide appropriate VCAA notice 
regarding the Veteran's request to reopen these claims.  See 
Kent, supra.

Furthermore, with respect to the issues of service connection 
for bunions of the right foot, bilateral carpal tunnel 
syndrome and a gastrointestinal disorder, the Board observes 
the Veteran was provided VA examinations in May 2004.  During 
these examinations, the examiners noted the Veteran currently 
suffers from residuals of a bunionectomy performed in 2003, 
bilateral carpal tunnel syndrome and a stomach bezoar.  
However, the May 2004 VA examiners did not provide an 
etiological opinion as to whether the Veteran's current 
disorders are related to any in-service event or injury.

The Court has held that once VA undertakes a duty to provide 
a medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any 
inability to obtain evidence sought (including a VA 
examination with medical opinion).  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 
Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. 
App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 
1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").  As such, the Veteran must be provided 
a VA examination to determine whether his current bilateral 
carpal tunnel syndrome and right foot and gastrointestinal 
disorders are etiologically related to his active service.

In addition, the Veteran is seeking service connection for a 
skin disorder.  Specifically, he asserts he suffers from a 
recurrent rash due to exposure to an unknown chemical during 
service in Southwest Asia.  During the development of his 
claim, the Veteran was provided a VA examination in May 2004.  
The examiner noted that, at the time, the claimed rash on the 
legs and back could not be found.  However, at the February 
2010 Board hearing, the Veteran testified that while the rash 
may not have been present at the May 2004 VA examination, it 
recurs periodically.  The Court has held that when evidence 
reflects that a disability has a history of remission and 
recurrence, the duty to assist requires that any examination 
be given during an active stage of the condition.  See 
Ardison v. Brown, 6 Vet. App. 405 (1994).  As such, the 
Veteran should be provided another VA skin examination, to 
obtain an opinion as to any period of recurrence of the 
Veteran's skin condition.

Finally, the Veteran asserts he suffers from a sleep disorder 
as due to an undiagnosed illness due to service in the 
Southwest Asia theatre.  With respect to this claim, the 
Board finds the record is unclear whether or not the 
Veteran's claimed sleep difficulties are due to a diagnosed 
condition (e.g., a psychiatric disorder or sleep apnea).  As 
such, additional development is required prior to a Board 
decision. 

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with notice 
regarding what constitutes new and 
material evidence with regard to his 
claim of service connection for a 
lumbar spine disorder, arthritis of the 
cervical spine, emphysema, lung 
disorder other than emphysema, joint 
disorder, memory loss and tension 
headaches.  Specifically, the Veteran 
should be informed of the basis for the 
previous denial of benefits, as well as 
what evidence and information is 
necessary to reopen his claim of 
service connection for the claimed 
disorders.  See 38 C.F.R. § 3.156; Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

2.	Schedule the Veteran for a VA 
examination to ascertain the etiology 
of his bunion of the right foot, or 
residuals thereof.  The claims file, 
including this REMAND, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is more likely as not (greater than 
a 50 percent probability), less likely 
as not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any current 
bunion of the right foot, or residuals 
thereof, is etiologically related to 
the Veteran's active military service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.	Schedule the Veteran for a VA 
examination to ascertain the etiology 
of his carpal tunnel syndrome.  The 
claims file, including this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is more likely as not (greater than 
a 50 percent probability), less likely 
as not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any current 
carpal tunnel syndrome is etiologically 
related to the Veteran's active 
military service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.	Schedule the Veteran for a VA 
examination to ascertain the etiology 
of his gastrointestinal disorder, 
diagnosed as a stomach bezoar.  The 
claims file, including this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is more likely as not (greater than 
a 50 percent probability), less likely 
as not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any current 
gastrointestinal disorder is 
etiologically related to the Veteran's 
active military service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

5.	Schedule the Veteran for a VA skin 
examination to ascertain the nature and 
etiology of his asserted skin rash of 
the legs and back.  This examination 
should be scheduled during a period of 
flare-up, if possible, or the examiner 
should address whether there is any 
objective evidence of a recurrence of a 
skin disorder.  The claims file, 
including this REMAND, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should provide a diagnosis as to any 
current skin disorder.  The examiner 
should also provide an opinion as to 
whether it is more likely as not 
(greater than a 50 percent 
probability), less likely as not (less 
than a 50 percent probability), or as 
likely as not (50 percent probability) 
that any current skin disorder is 
etiologically related to the Veteran's 
active military service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

6.	Schedule the Veteran for a VA 
examination to ascertain the nature and 
etiology of any current sleep disorder.  
The claims file, including this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
is requested to provide an opinion as 
to whether the Veteran's complaints of 
sleep disturbances are attributable to 
a known clinical diagnosis.  If 
answered in the affirmative, the 
examiner should also provide an opinion 
as to whether it is more likely as not 
(greater than a 50 percent 
probability), less likely as not (less 
than a 50 percent probability), or as 
likely as not (50 percent probability) 
that any diagnosed disorder resulting 
in a sleep disturbance is etiologically 
related to the Veteran's active 
military service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

7.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T.L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


